Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
PLEASE NOTE that the allowed claims were presented on 07/22/2022. These are added in this office action again with a note to enter the claims. This overrides the claims of 3/02/2022.
Claims 1, 5, and 12-14 are allowed. Key to allowance of these claims are the new claim limitations of 7/22/2022. The closest prior art teaches the presence of sulfolobus solfataricus bacteria in the presence of a heat exchanger. It does not teach the coating of a heat exchanger surface with the claimed bacteria. Please see office action of 12/02/2021.
Regarding the allowed claims, a heat exchanger surface coated with hyperthermophilic bacteria from species Sulfolobus solfataricus, wherein the hyperthermophilic bacteria form active nucleation sites on the heat transfer surface, is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771